Title: From John Adams to Charles Francis Adams, 18 December 1815
From: Adams, John
To: Adams, Charles Francis



My Dear Charles
Quincy December 18th 1815

Your pretty little letter of October 3rd., mongrel as it is, part English, part French, has diverted me much. I have ran about here, & there, and every where, with delight especially to Auteuil. But my good boy you have many voyages & Journeys to perform, before you can trace all the residences of your vagrant Grand Father. You must go to the Rue de Richlieu to Passy, & to the place de Carousal. You must go to Amsterdam, Leyden & the Hague; You must go to Grosvenor Square; & returning to America, you must go to Richmond Hill in New York, to Bush hill in Philadelphia, & then to Washington; then return to Boston then to Quincy, & here learn the most instructive lesson of all by beholding the Cottage in which he was born, & the other Cottage, in which he now lives. And by this time I hope, you will be as wise as Soloman & pronounce all to be frivolity & Vanity. And if you should learn this great truth, now at your early age without waiting so long, & taking so much pains for it. There would be nothing amiss in it. It would do you no harm.
Your fathers life & history & Example, is more worthy your attention, & imitation than mine.
What a fortunate opportunity, you have had, of seeing the greatest Masterpeices of human Art.Write to me Charles in English, French, or Latin as John has, as you please. Every line from your pen will be pleasing to your affectionate Grand Father
John Adams.